FILED
                            NOT FOR PUBLICATION                            AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WEI WANG,                                        No. 11-73578

              Petitioner,                        Agency No. A088-558-337

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 10, 2013
                            San Francisco, California

Before: FERNANDEZ, PAEZ, and BERZON, Circuit Judges.

       Wei Wang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals (BIA)’s order dismissing his appeal of an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture. We deny the petition.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. The BIA did not err in concluding that Wang failed to establish past

persecution on account of political opinion, membership in a particular social

group, or religion. The primary harm Wang alleges is the forced abortion and

sterilization to which his wife was subjected, with consequent impact on him. The

BIA correctly recognized that such harm could not alone establish that Wang was

entitled to asylum. See Jiang v. Holder, 611 F.3d 1086, 1095 (9th Cir. 2010);

Matter of J-S-, 24 I. & N. Dec. 520, 534–35 (Att’y Gen. 2008). The BIA did

recognize that Wang may have been eligible for asylum if his wife had been

targeted to punish him, but correctly determined that Wang never made such an

allegation.

      Nor did the BIA err in concluding that Wang did not demonstrate a well-

founded fear of future persecution. After his wife was forcibly sterilized, he

suffered no punishment; he subsequently received an important position at a

government-run university. His wife continues to live in China without further

incident. The record evidence of country conditions establishes no pattern or

practice of persecution of a group of persons similarly situated to Wang, namely

men whose spouses have suffered forced abortions or sterilizations. See 8 C.F.R. §

1208.13(b)(2)(iii).

      The BIA therefore did not err in rejecting Wang’s asylum application.
      2. Because Wang failed to qualify for asylum, he necessarily failed to

satisfy the more stringent standard for withholding of removal. Alvarez–Santos v.

INS, 332 F.3d 1245, 1255 (9th Cir.2003).

      3. For similar reasons that the BIA did not err in determining that Wang had

not established a well-founded fear of future persecution, substantial evidence also

supports the BIA’s conclusion that it was not “more likely than not” that Wang

would be tortured if he were removed to China. See 8 C.F.R. § 1208. 16(c)(2).

      DENIED.